Citation Nr: 1032344	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-41 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD), on a direct 
basis and as secondary to in-service exposure to asbestos.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served on active duty from January 1946 to January 
1949 and from January 1951 to December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2008 rating decision the 
Department of Veterans Affairs Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.  

In addition to seeking service connection for a respiratory 
disorder, to include COPD, the Veteran also originally sought a 
compensable disability rating for his service-connected hearing 
loss and an increased rating (greater than 10%) for his service-
connected tinnitus.  The October 2008 rating decision denied both 
of these claims and, in the May 2009 Notice of Disagreement (NOD) 
regarding the service connection issue on appeal, the Veteran 
also initiated an appeal of the denial of a compensable 
disability evaluation for his service-connected hearing loss.  

Before the matter was certified to the Board, and specifically in 
an October 2009 rating decision, the RO granted an increased 
disability evaluation of 20 percent for the Veteran's bilateral 
hearing loss, effective September 5, 2008.  The statement of the 
case which was furnished to the Veteran on the same day as that 
rating action included both this increased rating, as well as the 
Veteran's service connection, claims.  Importantly, however, in 
the substantive appeal which the Veteran filed approximately one 
week later in October 2009, he specifically stated that he wished 
to pursue only his claim for service connection for a respiratory 
disorder.  Accordingly, and in light of the Veteran's wishes, the 
Board concludes that this service connection claim is the only 
issue currently in appellate status.  

During the current appeal, and specifically in July 2010, the 
Veteran testified at a video conference hearing conducted before 
the undersigned Acting Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering 
the determination in this case.  A transcript of the testimony 
has been associated with the Veteran's claims file.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes assisting the Veteran in procuring 
service treatment records and other relevant treatment records, 
and providing a VA examination when necessary.  38 U.S.C.A. 
§5103A; 38 C.F.R. § 3.159.  

Here, the Veteran's WD AGO Form 53 reflects that he served in the 
United States Air Force from January 1946 to January 1949, and 
his Separation Qualification Record indicates that his military 
occupational specialty was that of Military Policeman.  The 
Veteran contends that he was exposed to asbestos while being 
transported on a naval ship during his service.  Specifically, he 
explains that, while aboard the USS General Leroy Eltinge during 
World War II as it travelled to Japan, he was assigned to a cabin 
at the bottom of the ship wherein his sleeping bunk was directly 
near large insulation pipes covered with asbestos.  The Veteran 
maintains that he was exposed to these insulation pipes for 
seventeen days straight and that he has suffered from problems 
with his lungs since this period of service.  

A VA treatment record dated in October 2005 indicates the Veteran 
has a current diagnosis of COPD and had been receiving treatment 
for this condition for ten years.  In a September 2008 VA 
treatment note, Dr. U.S. (who also serves as a director of a 
private medical clinic) diagnosed the Veteran with COPD and noted 
that his history of abnormal chest X-rays were "suspicious of 
possible asbestosis."  He further noted that the Veteran "did 
travel to Japan in World War II where he was sick closed to an 
insulation pipe for 17 days on a ship" and that the Veteran may 
have a diagnosis of questionable asbestosis.  In a letter dated 
on the same day in September 2008, Dr. U.S. noted that he treats 
the Veteran for COPD and calcification granuloma which is 
"probably secondary to prior asbestos exposure . . . [to which] 
he may have been exposed . . . while . . . travel[ing] on the 
ship during World War 2."  

Further review of the claims folder indicates that the RO has 
made two attempts to obtain the Veteran's service treatment 
records.  Initially, VA attempted to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) but was only able to secure the Veteran's January 1949 and 
November 1954 separation examinations.  [These examinations were 
both clear of any complaints, treatment or diagnosis of a 
respiratory disorder.  Although the clinical evaluations of the 
Veteran's lung and chest were found to be normal at the November 
1954 separation examination, that evaluation also noted that the 
Veteran had whooping cough during his childhood and suffered from 
a moderate case of air sickness once.]  A September 2008 Request 
for Information, under PIES (Personal Information Exchange 
System) code 016, returned no records and reflected that there 
were no service treatment records found due to fire-related 
causes.  

The Board observes that, besides the formal request made by the 
RO to the NPRC, the RO has not conducted any additional searches 
or made further requests for the Veteran's service treatment 
records, nor have there been any requests made for the Veteran's 
morning and sick reports or his personnel file.  The Board notes 
that clinical records may be located in the Veteran's personnel 
file.  

Of particular significance to the Board in this matter is the 
fact that the Veteran's service records may contain relevant 
information regarding his active service-including information 
concerning his transport to Japan (and particularly as to whether 
he did indeed travel aboard the USS General Leroy Eltinge to 
Japan).  When a claimant's treatment records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  On 
remand, therefore, an attempt should be made to procure the 
Veteran's service personnel and treatment records.  

Further, at the July 2010 videoconference hearing, the Veteran 
testified that he was first diagnosed with lung cancer in 1982 
and that he received respiratory treatment from a private 
physician who subsequently moved his practice to Miami, Oklahoma.  
The Veteran also stated that he currently receives all of his 
medical treatment at a VA treatment facility in Oklahoma City, 
Oklahoma.  Any relevant records from the private physician must 
be obtained prior to a resolution of the service connection issue 
on appeal.  As this matter is being returned for further 
development, an effort should be made to obtain updated VA 
treatment records that are not already on file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The AMC/RO should provide the Veteran with 
a VA NA Form 13055 asking him to identify 
the exact dates or time period during 
which he was transported to Japan in the 
USS General Leroy Eltinge during World War 
II.  The Veteran should also provide the 
date(s) of any treatment received while he 
was aboard the ship.  If possible, the 
Veteran should also identify the city or 
cities where he was stationed upon 
arriving in Japan, the name of his unit 
while stationed in that(those) 
city(cities), the time period for which he 
was stationed in there, and the names of 
any military hospitals or outpatient 
centers there where he may have received 
treatment for his lung condition.  

2.	The AMC/RO should then request from the 
National Personnel Record Center (NPRC), 
or other appropriate source, the 
following:

a.	The Veteran's entire Military 
Personnel File (OMPF), including 
basic and extended service personnel 
records, administrative remarks, 
evaluations and orders.  

b.	Any sick/morning reports for his unit 
mentioning incidents involving the 
Veteran during the time period he was 
aboard the USS General Leroy Eltinge.  

3.	If the Veteran is able to identify the 
name(s) of the city or cities in Japan 
where he was stationed, then the AMC/RO 
should request from the NPRC, or other 
appropriate source, the following:

a.	Any sick/morning reports for his unit 
mentioning incidents involving the 
Veteran for the time period he was 
stationed in the city or cities in 
Japan.  

b.	Any outpatient service records 
relating to treatment the Veteran 
received during the time period he 
was stationed in the city or cities 
in Japan.  

c.	Any clinical records of the 
hospital(s) in the city or cities in 
Japan, mentioning the Veteran.  

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought, and this should be 
documented for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).  

4.	The AMC/RO should send the Veteran the 
appropriate Authorization and Consent to 
Release Information to the VA form and ask 
that he provide as much information as he 
can about the name of the private 
physician who diagnosed him with, and 
treated him for, lung cancer in July 1982, 
and the current location of his practice 
and/or the physician's mailing address.  
Upon obtaining the appropriate release of 
information form, the AMC/RO should 
procure copies of all outstanding private 
treatment records, to include any clinical 
records, progress notes, evaluations, and 
X-ray and MRI reports, from the Veteran's 
private physician dated from July 1982 to 
the present.  Any negative response should 
be properly annotated into the record.  

5.	The AMC/RO should request the Veteran's 
respiratory treatment records from the 
Oklahoma City, Oklahoma VA Healthcare 
system dated from June 2009 to the 
present.  Any negative response should be 
properly annotated into the record.

6.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of the additional 
evidence, and the RO should readjudicate 
the issue of entitlement to service 
connection for a respiratory disorder, to 
include COPD, on a direct basis and as 
secondary to in-service exposure to 
asbestos.  If the benefit sought on appeal 
is not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case and should be given a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


